Motion Granted; Order filed April 30, 2013.




                                             In The

                          Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-12-00877-CR
                                       ____________

                       EX PARTE RICHARD DEWAYNE JONES


                         On Appeal from the 405th District Court
                                Galveston County, Texas
                           Trial Court Cause No. 11-CR-3416


                                           ORDER

      On January 14, 2013, the court denied appellant’s motion to stay trial court
proceedings pending our decision in this appeal from the denial of appellant’s pre-trial
application for writ of habeas corpus. On April 18, 2013, appellant asked the court to
reconsider its denial, and the State consented to the stay. Accordingly, we GRANT
appellant’s motion for reconsideration and issue the following order:

      We ORDER the underlying criminal prosecution STAYED until final disposition
of this appeal or until further order of this court.

                                         PER CURIAM

Panel consists of Justices Frost, Boyce, and Donovan.